Name: Commission Regulation (EC) NoÃ 1030/2006 of 6 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 7.7.2006 EN Official Journal of the European Union L 186/9 COMMISSION REGULATION (EC) No 1030/2006 of 6 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 6 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 67,5 204 28,7 999 48,1 0707 00 05 052 93,2 999 93,2 0709 90 70 052 83,8 999 83,8 0805 50 10 388 58,2 528 55,3 999 56,8 0808 10 80 388 87,3 400 114,5 404 94,7 508 87,3 512 81,2 524 54,1 528 87,1 720 114,4 800 145,8 804 99,7 999 96,6 0808 20 50 388 103,9 512 94,6 528 90,7 720 35,0 999 81,1 0809 10 00 052 192,0 999 192,0 0809 20 95 052 313,5 068 95,0 608 218,2 999 208,9 0809 40 05 624 146,4 999 146,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.